Citation Nr: 0121104	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for an incorrect bite.

2. Entitlement to a higher rating for residuals of fracture 
of the mandible, initially assigned a 10 percent 
evaluation.

3. Entitlement to a higher rating for paralysis of the fifth 
cranial nerve, initially assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter returns to the Board of Veterans' Appeals (Board) 
from a July 1999 Board decision which remanded this case for 
further development.

This appeal originally came before the Board on appeal from 
an April 1994 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut that 
granted service connection for the residuals of a fracture of 
the left mandible at a noncompensable evaluation, and denied 
his claim of secondary service connection for an incorrect 
bite.  In July 1997, the Board remanded the case to the RO 
for additional development.  During the pendency of the 
appeal, the veteran's evaluation for the residuals of a 
fracture of the left mandible was raised to 10 percent, by a 
September 1998 RO decision, and a March 1999 rating granted 
service connection for the residuals of paralysis of the 
fifth cranial nerve, at a 10 percent evaluation.


REMAND

The veteran and his representative contend that service 
connection is warranted for an incorrect bite, and that the 
veteran is entitled to a higher evaluation for his service 
connected residuals of a fracture of the mandible, and 
paralysis of the fifth cranial nerve.

The Board notes that, in a July 1999 remand, the Board 
specifically noted that the veteran had requested a hearing 
before a member of the Board at the RO, in a July 1999 
statement.  The RO, at that time, was specifically instructed 
to schedule the veteran for such a "Travel Board" hearing, 
however, a thorough review of the record does not reflect 
that the veteran was ever so scheduled.  As such, this case 
must be remanded for the veteran to be scheduled for a travel 
board hearing.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
38 U.S.C. §§ 5103, 5103A, 5107 (West Supp. 2001.   

As this case is being remanded, the RO should assure 
compliance with this new law.

Accordingly, this case is REMANDED for the following 
development:

1. The veteran should be scheduled for a 
"travel board" hearing following the 
usual procedures of 38 U.S.C.A. § 7107 
(West 1991 and Supp. 2000) and 
38 C.F.R. § 20.704 (1998).

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.


The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may submit additional evidence and argument 
on the matter (or matters) the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




